     Case 1:20-cv-00676-NONE-EPG Document 15 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                        UNITED STATES DISTRICT COURT
 8
                                        EASTERN DISTRICT OF CALIFORNIA
 9

10
     BRANDON AIYEBO-SKINNER,                                Case No. 1:20-cv-00676-NONE-EPG (PC)
11
                           Plaintiff,                       ORDER FOR PLAINTIFF TO SHOW CAUSE
12                                                          WHY HE SHOULD NOT BE SANCTIONED
             v.                                             FOR FAILURE TO PROSECUTE THIS
13                                                          ACTION
     WELLPATH, INC. et al.,
14
                           Defendants.
15

16

17           Brandon Aiyebo-Skinner (“Plaintiff”) is a former prisoner proceeding pro se in this civil
18   rights action filed pursuant to 42 U.S.C. § 1983. For the reasons that follow, the Court orders
19   Plaintiff to show cause why sanctions should not issue, up to and including dismissal of this
20   action, because of Plaintiff’s failure to prosecute this action.
21           On May 21, 2020, the Court issued an order setting an initial scheduling conference.
22   (ECF No. 10).1 The order also required the parties to provide initial disclosures and to file a
23   scheduling conference statement. (Id.).
24           The Court attempted to hold the telephonic conference on the date and time ordered. The
25   undersigned Judge and her court staff were present. Defense Counsel Jerome Varanini appeared
26   on behalf of defendant Wellpath, Inc. However, Plaintiff failed to appear. After waiting
27           1
               The date of the scheduling conference was changed twice, and the parties were directed to appear
     telephonically. (ECF Nos. 11 & 12). Plaintiff was served with a copy of both orders.
28
                                                              1
     Case 1:20-cv-00676-NONE-EPG Document 15 Filed 08/24/20 Page 2 of 2

 1   approximately five minutes, the Court ended the conference due to Plaintiff’s failure to appear.

 2   Plaintiff also failed to file his scheduling conference statement, and according to the

 3   representation made by defense counsel, failed to provide defense counsel with his initial

 4   disclosures. Additionally, based on a review of the docket in this case, it appears that Plaintiff

 5   has not yet served two of the defendants in this action.

 6          Accordingly, based on the foregoing, IT IS ORDERED:

 7               1. Plaintiff shall show cause why sanctions should not issue, up to and including

 8                  dismissal of this action, because of Plaintiff’s failure to prosecute this action.

 9                  Plaintiff has twenty-one days from the date of service of this order to file a written

10                  response explaining why he did not attend the conference, file his scheduling

11                  conference statement, provide defense counsel with his initial disclosures, or serve

12                  two of the defendants in this action;

13               2. The Court will determine whether to reschedule the conference after receiving

14                  Plaintiff’s response to this order; and

15               3. If Plaintiff does not respond to this order the Court will recommend to the assigned

16                  district judge that this action be dismissed for failure to prosecute.

17
     IT IS SO ORDERED.
18

19      Dated:     August 24, 2020                              /s/
                                                           UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
